                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES -REOPENING/CLOSING

Case No. LA CV20-03111 JAK (Ex)                                  Date May 13, 2021

Title: Jardine Gougis v. Hai Oang Saing, et al.

Present: The Honorable John A. Kronstadt, United States District Judge




                  T. Jackson                                          Not Recorded
                Deputy Clerk                                    Court Reporter / Recorder


Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
Jason Kim                                          None.
Jason Yoon




Proceedings:    G In Court          ✘ In Chambers
                                    G                   G Counsel Notified

G Case previously closed in error. Make JS-5.

✘ Case should have been closed on entry dated March 18, 2021
G                                                                       .

G Case settled but may be reopened if settlement is not consummated within                       days.
  Make JS-6.

G Other

G Entered                                  .




                                                                 Initials of Preparer       TJ




CV-74 (10/08)                       CIVIL MINUTES -REOPENING/CLOSING
